Citation Nr: 1129094	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Veteran's son, E.C., as a helpless child for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge in October 2007; a transcript of that hearing is associated with the claims file.

Following the October 2007 hearing, the Board remanded this appeal, in January 2008, for further evidentiary and procedural development.  While it regrets further delaying its decision, the Board finds, for the reasons discussed below, that additional development is still needed prior to promulgation of a decision.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this appeal in January 2008, in part, to obtain a supplemental medical opinion regarding whether E.C.'s (Veteran's son) chronic paranoid schizophrenia had its onset prior to his eighteenth birthday.  An opinion was also requested as to whether his condition prior to his eighteenth birthday, as a result of chronic paranoid schizophrenia or some other mental health disability, rendered him permanently incapable of self-support.  A review of the record reflects that an opinion was rendered by a VA clinical psychologist in February 2009 following a review of the claims file and an interview with E.C.'s father (i.e., the Veteran).  In responding to the Board's questions, the VA psychologist noted that he could not provide an opinion as to whether E.C.'s paranoid schizophrenia existed prior to his eighteenth birthday without personally interviewing E.C. himself.  

The Court of Appeals for Veterans Claims held in Jones v. Shinseki, 22 Vet. App. 382, 388-89 (2010), that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  Here, the VA psychologist indicated that a personal interview with E.C. would facilitate a better response.  As there is no indication that E.C. cannot present himself for a mental health examination, the Board finds that this appeal must be remanded to allow the Agency of Original Jurisdiction (AOJ) to make reasonable efforts to schedule E.C. for such examination.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule E.C. for a mental health examination for the purpose of determining the likely onset of his currently diagnosed chronic paranoid schizophrenia.  Please note that the last known address of E.C. is the Veteran's home.  Therefore, in scheduling E.C. for an examination, the AOJ should coordinate with the Veteran to ensure that E.C. is appropriately notified of the date, time, and place of the examination.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings reported in detail.  Any opinions provided should include a rationale which reflects consideration of both the medical and lay evidence of record, including the extensive written and oral testimony of the Veteran and his wife, E.C.'s academic transcripts, statements from high school friends, and copies of E.C.'s high school yearbook.  Following a review of the record and an examination of the Veteran, the examiner should answer the following questions:

	(a) Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that E.C.'s chronic paranoid schizophrenia, as diagnosed in the record, had its onset prior to his 18th birthday.  

	(b) If the answer to part (a) is "more likely than not" or "at least as likely as not," then whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that chronic paranoid schizophrenia rendered E.C. permanently incapable of self-support at the time of his 18th birthday (in December 1993).  The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.

	(c) If the examiner determines that it is "less likely than not" that E.C. developed chronic paranoid schizophrenia as of his 18th birthday, then whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that E.C. had another diagnosed psychiatric disability present at age 18 (i.e., depression or schizoaffective disorder), and if so, whether such disability would have rendered him permanently incapable of self-support at that time.

	(d) If the examiner determines that E.C. was capable of self-support as of age 18, he/she should identify the evidence that establishes E.C. was capable of self-support and discuss his industrial and employment capabilities.

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

